Exhibit 10.1
 
OFFICE LEASE
THIS OFFICE LEASE (the "Lease") is made and entered into as of the Date of this
Lease, by and between Landlord and Tenant.  "Date of this Lease" shall mean the
date on which the last one of the Landlord and Tenant has signed this Lease.
W I T N E S S E T H:
Subject to and on the terms and conditions of this Lease, Landlord leases to
Tenant and Tenant hires from Landlord the Premises.
1.     BASIC LEASE INFORMATION AND DEFINED TERMS.  The key business terms of
this Lease and the defined terms used in this Lease are as follows:
1.1     Landlord.  W-CROCKER FIN PLACE OWNER VIII, L.L.C., a Delaware limited
liability company authorized to transact business in Florida.
1.2     Tenant.  RIOT BLOCKCHAIN, INC., a Nevada corporation authorized to
transact business in Florida.
1.3     Building.  The building containing the Premises located at 100 S.E.
Third Avenue, Fort Lauderdale, Florida 33394. The Building is located within the
Project.
1.4     Project.   The parcel of land and the buildings and improvements located
on such land known as One Financial Plaza located at 100 S.E. Third Avenue, Fort
Lauderdale, Broward County, Florida.  The Project is legally described in
EXHIBIT "A" to this Lease.
1.5     Premises.  Suite No. 804 on the eighth floor of the Building.  The
Premises are depicted in the sketch attached as EXHIBIT "B".  Landlord reserves
the right to install, maintain, use, repair, and replace pipes, ducts, conduits,
risers, chases, wires, and structural elements leading through the Premises in
locations that will not materially interfere with Tenant's use of the Premises.
1.6     Rentable Area of the Premises.  1,694 square feet.  This square footage
figure includes an add-on factor for Common Areas in the Building and has been
agreed upon by the parties as final and correct and is not subject to challenge
or dispute by either party.
1.7     Permitted Use of the Premises.  General office purposes only (see the
Use article).
1.8     Commencement Date.  The date Landlord delivers possession of the
Premises to Tenant.
1.9     Lease Term.  A term commencing on the Commencement Date and continuing
for 39 full calendar months (plus any partial calendar month in which the
Commencement Date falls), as extended or sooner terminated under the terms of
this Lease.  If the Commencement Date falls on a day other than the first day of
a month, then for purposes of calculating the length of the Lease Term, the
first month of the Lease Term shall be the month immediately following the month
in which the Commencement Date occurs. Tenant shall pay prorated Rent calculated
on a per diem basis for the partial month in which the Commencement Date occurs.
1.10    Base Rent.  The following amounts:
Period
 
Rate P/S/F Per Annum
   
Monthly Base Rent
   
Period Base Rent
 
Months 1 – 12
 
$
33.00
   
$
4,658.50
   
$
55,902.00
*
Months 13 – 24
 
$
33.99
   
$
4,798.26
   
$
57,579.06
 
Months 25 – 36
 
$
35.01
   
$
4,942.25
   
$
59,306.94
 
Months 37 – 39
 
$
36.06
   
$
5,090.47
   
$
15,271.41
 



*See Section 4.2.
Base Rent amounts shown above do not include applicable sales tax, which shall
be paid by Tenant together with payments of Base Rent as set forth in the Rent
article.
 
 
1

--------------------------------------------------------------------------------

1.11    Allocated Share.  0.61%.  This share is a stipulated percentage, agreed
upon by the parties, and constitutes a material part of the economic basis of
this Lease and the consideration to Landlord in entering into this Lease. 
Landlord may readjust the Allocated Share from time to time based on changes in
the rentable area of the Building.
1.12    Security Deposit.  $35,195.35, to be paid to Landlord upon execution of
this Lease by Tenant.
1.13    Prepaid Rent.  $7,039.07 (Base Rent, Operating Costs, and sales tax for
the first month of the Lease Term for which rent is due and not credited), to be
paid to Landlord upon execution of this Lease by Tenant.
1.14    Tenant's Notice Address.  All notices to Tenant under this Lease should
be sent to:
__________________________________________________________________________________________________.
1.15    Landlord's Notice Address.  W-CROCKER FIN PLACE OWNER VIII, L.L.C., c/o
Crocker Partners Property Management LLC, 225 N.E. Mizner Boulevard, Suite 200,
Boca Raton, Florida 33432; with a copy to Crocker Partners Property Management
LLC, 100 S.E. Third Avenue, Suite 102, Fort Lauderdale, Florida  33394,
Attention: Property Manager.
Landlord's Address for Payments.  W-CROCKER FIN PLACE OWNER VIII, L.L.C., c/o
Crocker Partners Property Management LLC, 100 S.E. Third Avenue, Suite 102, Fort
Lauderdale, FL  33394, Attention: Property Manager.


1.16    Landlord's Broker.  Tower Commercial Real Estate LLC.
1.17    Tenant's Broker.  ComReal Fort Lauderdale
1.18    Intentionally omitted.
1.19    Parking Spaces.  Four Unreserved Spaces at $80.00 per space per month. 
The parking charges may be increased by Landlord on each anniversary of the
Commencement Date to the then-Building standard rate.  Parking charges are
subject to applicable sales tax. (See Parking Article)
1.20    Business Days.  All days other than Saturdays, Sundays, or Legal
Holidays.
1.21    Legal Holidays.  New Year's Day, Memorial Day, Fourth of July, Labor
Day, Thanksgiving Day, and Christmas Day.
1.22    Landlord Parties.  Landlord and Landlord's directors, officers,
partners, members, managers, employees, agents, affiliates, subsidiaries,
mortgagee, managing agent, contractors, successors, and assigns.
1.23    Tenant Parties.  Tenant and Tenant's directors, officers, partners,
members, managers, employees, agents, and contractors.
1.24    Parties.  The Landlord Parties or Tenant Parties, or both, as the
context so permits.
2.    TERM.   This Lease shall constitute a legally binding and enforceable
agreement as of the Date of this Lease.  Tenant shall have and hold the Premises
for the Lease Term.  The Lease Term shall commence on the Commencement Date. 
Landlord shall determine the Commencement Date as provided in the Basic Lease
Information and Defined Terms article of this Lease, and shall notify Tenant of
the date so determined.  Tenant shall, if Landlord so requests, thereafter
execute and return within ten days a letter confirming the Commencement Date and
the expiration date of this Lease.
3.    USE.  Tenant shall continuously use and occupy the Premises only for the
Permitted Use of the Premises to the extent not prohibited by the Rules and
Regulations.  Tenant shall not use or permit or suffer the use of the Premises
for any other business or purpose.  Tenant shall conform to the Rules and
Regulations. "Rules and Regulations" shall mean the rules and regulations for
the Building promulgated by Landlord from time to time.  The Rules and
Regulations which apply as of the Date of this Lease are attached as EXHIBIT
"D".
 
2

--------------------------------------------------------------------------------

4.    RENT.
4.1    General.  Tenant shall pay Rent to Landlord in lawful United States
currency.  All Base Rent and additional rent for Operating Costs shall be
payable in monthly installments, in advance, beginning on the Commencement Date,
and continuing on the first day of each and every calendar month thereafter
during the Lease Term.  Unless otherwise expressly provided, all monetary
obligations of Tenant to Landlord under this Lease, of any type or nature, other
than Base Rent, shall be denominated as additional rent.  Except as otherwise
provided, all additional rent payments  (other than Operating Costs which are
due together with Base Rent) are due ten days after delivery of an invoice. 
Tenant shall pay monthly to Landlord any sales, use, or other tax (excluding
state and federal income tax) now or hereafter imposed on any Rent due under
this Lease.  The term "Rent" when used in this Lease includes Base Rent and all
forms of additional rent.  All Rent shall be paid to Landlord without demand,
setoff, or deduction whatsoever, except as specifically provided in this Lease,
at  Landlord's Address for Payments, or at such other place as Landlord
designates in writing to Tenant.  Tenant's obligations to pay Rent are covenants
independent of the Landlord's obligations under this Lease.
4.2    Base Rent Credit.  Provided that Tenant is not in default of this Lease
beyond any applicable grace period at any time during the rent credit period,
Tenant shall have a Rent credit in the amount of the Base Rent owed for the
first three full calendar month of the Lease Term, which credit shall be applied
to the installments of Base Rent due for those months.  Accordingly, if the
Commencement Date occurs on a day other than the first day of the month, the
prorated Rent for the first partial month of the Lease Term shall be due on the
Commencement Date and the rent credit period shall commence on the first day of
the first full calendar month of the Lease Term and shall expire on the last day
of the third full calendar month of the Lease Term.  Tenant shall remain liable
for all additional rent owed under this Lease during the rent credit period,
such as, but not limited to, Tenant's Allocated Share of Operating Costs.
5.    OPERATING COSTS.
5.1    General.  Tenant shall pay to Landlord its Allocated Share of Operating
Costs in accordance with the terms and provisions of this article and based on
the following.
5.2    Defined Terms.  The following terms shall have the following definitions:
5.2.1    "Real Estate Taxes" shall mean the total of all taxes, assessments, and
other charges by any governmental or quasi-governmental authority that are
assessed, levied, or in any manner imposed on the Project, including all charges
on the tax bills for the Project, real and personal property taxes, special
district taxes and assessments, franchise taxes, solid waste assessments, non-ad
valorem assessments or charges, and all payments in lieu of taxes under
applicable agreements.  If a tax shall be levied against Landlord in
substitution in whole or in part for the Real Estate Taxes or otherwise as a
result of the ownership of the Project, then the other tax shall be deemed to be
included within the definition of "Real Estate Taxes".  "Real Estate Taxes" also
includes all costs incurred by Landlord in contesting the amount of the
assessment of the Project made for Real Estate Tax purposes, including
attorneys', consultants', and appraisers' fees.
5.2.2    "Operating Costs" shall mean the total of all of the costs incurred by
Landlord relating to the ownership, operation, and maintenance of the Project
and the services provided tenants in the Project.  By way of explanation and
clarification, but not by way of limitation, Operating Costs will include the
costs and expenses incurred for the following: Real Estate Taxes; pest control;
trash and garbage removal (including dumpster rental); porter and matron
service; security; Common Areas decorations; repairs, maintenance, and
alteration of building systems, Common Areas, and other portions of the Project
to be maintained by Landlord; amounts paid under easements or other recorded
agreements affecting the Project, including assessments by property owners' or
condominium associations; repairs, maintenance, replacements, and improvements
for the continued operation of the Building as a first-class building;
improvements required by law; improvements in security systems; materials,
tools, supplies, and equipment to enable Landlord to supply services that
Landlord would otherwise have obtained from a third party; expenditures designed
to result in savings or reductions in Operating Costs; landscaping, including
fertilization and irrigation supply, parking area maintenance and supply;
property management fees; an on-site management office; all utilities serving
the Project and not separately billed to or reimbursed by any tenant of the
Project; cleaning, window washing, and janitorial services; all insurance
customarily carried by owners of comparable buildings or required by any
mortgagee of the Building; supplies; service and maintenance contracts for the
Project, including life-safety/fire system monitoring; wages, salaries, and
other benefits and costs of employees of the Landlord up to and including the
property and Regional property managers (including a pro rata share only of the
wages and benefits of employees who are employed at more than one building,
which pro rata share shall be determined by Landlord and shall be based on
Landlord's estimate of the percentage of time spent by the employees at the
Project); legal, accounting, and administrative costs; and uniforms and working
clothes for employees and the cleaning of them.  Landlord may contract for the
performance of some or all of the management and maintenance functions generally
described in this section with entities that are affiliated with Landlord.
 
3

--------------------------------------------------------------------------------

5.3    Variable Operating Costs.  If during any year the entire Building is not
occupied or Landlord is not furnishing utilities or services to all of the
premises in the Building, then the Variable Operating Costs for such year shall
be "grossed up" (using reasonable projections and assumptions as determined by
Landlord) to the amounts that would apply if the entire Building was completely
occupied and all of the premises in the Building were provided with the
applicable utilities or services.  "Variable Operating Costs" are Operating
Costs that are variable with the level of occupancy of the Building (such as
janitorial services, utilities, refuse and waste disposal, and management fees).
5.4     Payment.  Landlord shall reasonably estimate the Operating Costs that
will be payable for each calendar year.  Tenant shall pay one-twelfth of its
Allocated Share of the estimated Operating Costs monthly in advance, together
with the payment of Base Rent.  Should any assumptions used in creating a budget
change, Landlord may adjust the estimated monthly Operating Costs payments to be
made by Tenant by notice to Tenant.  After the conclusion of each calendar year,
Landlord shall furnish Tenant a detailed statement of the actual Operating Costs
for the year; and an adjustment shall be made between Landlord and Tenant with
payment to or repayment by Landlord, as the case may require.  Tenant waives and
releases any and all objections or claims relating to Operating Costs for any
calendar year unless, within 30 days after Landlord provides Tenant with the
annual statement of the actual Operating Costs for the calendar year, Tenant
provides Landlord notice that it disputes the statement and specifies the
matters disputed.  If Tenant disputes the statement then, Tenant shall continue
to pay the Rent in question to Landlord in the amount provided in the disputed
statement pending resolution of the dispute.
5.5    Alternate Computation.  Instead of including in Operating Costs certain
costs, Landlord may bill Tenant and Tenant shall pay for those costs in any one
or a combination of the following manners:  (a) direct charges for services
provided for the exclusive benefit of the Premises that are subject to
quantification; (b) based on a formula that takes into account the relative
intensity or quantity of use of utilities or services by Tenant and all other
recipients of the utilities or services, as reasonably determined by Landlord;
or (c) pro rata based on the ratio that the Rentable Area of the Premises bears
to the total rentable area of the tenant premises within the Building that are
benefited by such costs.
6.    ASSIGNMENT OR SUBLETTING.
6.1    General.  Tenant may not transfer any of its rights under this Lease,
voluntarily or involuntarily, whether by merger, consolidation, dissolution,
operation of law, or any other manner (any of which, a "transfer"), without
Landlord's consent, which may be withheld in Landlord's sole and absolute
discretion.  Without limiting the generality of the foregoing, Tenant may not
sublease, assign, mortgage, encumber, permit the transfer of direct or indirect
ownership or control of the business entity comprising Tenant, or permit any
portion of the Premises to be occupied by third parties.  Any transfer by Tenant
in violation of this article shall, at Landlord's option, be void.  If Landlord
assigns this Lease to a successor who expressly assumes the obligations of
Landlord, Landlord shall be released from its obligations.
6.2    UBTI Restrictions.  Without limiting Landlord's right to withhold its
consent to any transfer by Tenant, and regardless of whether Landlord shall have
consented to any such transfer, neither Tenant nor any other person having an
interest in the possession, use, or occupancy of any portion of the Premises
shall enter into any lease, sublease, license, concession, assignment, or other
transfer or agreement for possession, use, or occupancy of all or any portion of
the Premises which provides for rental or other payment for such use, occupancy,
or utilization based, in whole or in part, on the net income or profits derived
by any person or entity from the space so leased, used, or occupied, and any
such purported lease, sublease, license, concession, assignment, or other
transfer or agreement shall be absolutely void and ineffective as a conveyance
of any right or interest in the Premises.  There shall be no deduction from the
rental payable under any sublease or other transfer nor from the amount of the
rental passed on to any person or entity, for any expenses or costs related in
any way to the subleasing or transfer of such space.
7.    INSURANCE.
7.1    Tenant's Insurance.  Tenant shall obtain and keep in full force and
effect the following insurance coverages: (i) commercial general liability
insurance, including bodily injury, property damage, premises (including the use
or occupancy of the Premises, the Building, and all areas appurtenant to the
Premises and the Building, including any parking areas and areas outside the
Premises that Tenant is authorized to use temporarily), operations, independent
contractors, personal and advertising injury, and contractual liability, on an
occurrence basis, on the then most current Insurance Services Office ("ISO")
form or its equivalent in the minimum amounts of $1 million per occurrence, $2
million general aggregate, including Designated Location(s) General Aggregate
Limit; (ii) commercial automobile liability insurance, on an occurrence basis on
the then most current ISO form, including coverage for owned, non-owned, leased,
and hired automobiles, in the minimum amount of $1 million combined single limit
for bodily injury and property damage; (iii) excess liability insurance in the
minimum amount of $5 million with the same inception date as the underlying
policies (including general, auto and employer's liability), and which shall be
excess over and no less broad than all coverages described above; (iv) Special
Causes of Loss form property insurance (ISO CP 10 30 or equivalent in effect in
the State in which the Premises are located), in an amount adequate to cover
100% of the replacement costs, without co-insurance, of all of Tenant's property
at the Premises; (v) worker's compensation insurance, including statutory
limits, and employer's liability insurance with minimum amounts of $1 million
each accident for bodily injury by accident, $1 million each employee for bodily
injury by disease, and $1 million policy limit for bodily injury by disease;
(vi) business income and extra expense insurance covering the risks to be
insured by the property insurance described above, on an actual loss sustained
basis, but in all events in an amount sufficient to prevent Tenant from being a
co-insurer of any loss covered under the applicable policy or policies,
including income coverage for a minimum 12 month period; and (vii) such other
insurance as may be reasonably required by Landlord. Tenant's insurance shall
provide primary and non-contributory coverage to the Landlord Parties when any
policy issued to any Landlord Parties provides duplicate or similar coverage,
and in such circumstance, Landlord's policy will be excess over Tenant's
policy.  None of Tenant's policies may have any deductibles, or any self-insured
retentions.
 
4

--------------------------------------------------------------------------------

7.2    Insurance Requirements.  All insurance policies shall be written with
insurance companies and shall have coverage limits acceptable to Landlord and
having a policyholder rating of at least "A-" and a financial size category of
at least "Class XII" as rated in the most recent edition of "Best's Key Rating
Guide" for insurance companies.  The commercial general liability, automobile
liability, and excess liability insurance policies shall name the Landlord
Parties as additional insureds (on ISO CG 20 11 01 96 or equivalent for the
commercial general liability policy) and require prior notice of cancellation to
be delivered in writing to Landlord within the time period applicable to the
first named insured.  The commercial general liability and excess liability
policies shall include an unmodified Separation of Insureds provision.  The
following exclusions/limitations or their equivalent(s) are prohibited: 
Contractual Liability Limitation CG 21 39; Amendment of Insured Contract
Definition  CG 24 26; any endorsement modifying the Employer's Liability
exclusion or deleting the exception to it; any "Insured vs. Insured" exclusion
except Named Insured vs. Named Insured; and any Punitive, Exemplary, or
Multiplied Damages exclusion.  Tenant shall furnish evidence that it maintains
all insurance coverages required under this Lease (ACORD 25 for liability
insurance and the ACORD 28 for Commercial Property Insurance, with copies of
declaration pages for each required policy) at least ten days before entering
the Premises for any reason.  The ACORD 25 Form Certificate of Insurance for the
liability insurance policy shall specify the policy form number and edition date
and shall have attached to it a copy of the additional insureds endorsement
listing the Landlord Parties.  Coverage amounts for the liability insurance may
be increased periodically in accordance with industry standards for similar
properties.
7.3    Waiver of Subrogation.  Except as otherwise provided in the penultimate
sentence of this section, Landlord and Tenant each expressly, knowingly, and
voluntarily waive and release their respective rights of recovery that they may
have against the other or the other's Parties and against every other tenant in
the Project who shall have executed a waiver similar to this one for loss or
damage to its property, and property of third parties in the care, custody, and
control of Tenant, and loss of business (specifically including loss of Rent by
Landlord and business interruption by Tenant) directly or by way of subrogation
or otherwise as a result of the acts or omissions of the other party or the
other party's Parties (specifically including the negligence of either party or
its Parties and the intentional misconduct of the Parties of either party), to
the extent any such claims are covered by the property, rental income, business
income, or extra expense insurance carried or required to be carried under the
terms of this Lease (whether or not actually carried by either party), or other
property insurance that either party may carry at the time of an occurrence or
under a so-called "special perils" or "special form causes of loss" property
insurance policy or under a so-called "contents" insurance policy (whether or
not actually carried).  Tenant assumes all risk of damage to and loss of
Tenant's property within the Building, including any loss or damage caused by
water leakage, fire, windstorm, explosion, theft, act of any other tenant, or
from any other cause.  Landlord and Tenant shall each, on or before the earlier
of the Commencement Date or the date on which Tenant first enters the Premises
for any purpose, obtain and keep in full force and effect at all times
thereafter a waiver of subrogation from its insurer concerning the commercial
general liability, commercial automobile liability, workers' compensation,
employer's liability, property, rental income, and business interruption
insurance maintained by it for the Project and the property located in the
Premises.  The release by Landlord in favor of Tenant shall not apply, and shall
be void and of no force or effect, if Landlord's insurance coverage is denied,
invalidated, or nullified by reason of any act or failure to act of any of the
Tenant Parties or Tenant's invitees.  This section shall control over any other
provisions of this Lease in conflict with it and shall survive the expiration or
sooner termination of this Lease.
8.    DEFAULT.
8.1    Events of Default.  Each of the following shall be an event of default
under this Lease: (a) Tenant fails to make any payment of Rent when due;  (b)
Tenant becomes bankrupt or insolvent or makes an assignment for the benefit of
creditors or takes the benefit of any insolvency act, or if any debtor
proceedings are taken by or against Tenant; (c) Tenant abandons the Premises;
(d) Tenant transfers this Lease in violation of the Assignment or Subletting
article; (e) Tenant fails to deliver an estoppel certificate or subordination
agreement or maintain required insurance coverages within the time periods
required by this Lease; (f) Tenant does not comply with its obligations to
vacate the Premises under the Relocation of Tenant or End of Term articles of
this Lease; or (g) Tenant fails to perform any other obligation under this
Lease.
8.2    Remedies.  If Tenant defaults, in addition to all remedies provided by
law, Landlord may declare the entire balance of all forms of Rent due under this
Lease for the remainder of the Lease Term to be forthwith due and payable and
may collect the then present value of the Rents (calculated using a discount
rate equal to the discount rate of the branch of the Federal Reserve Bank
closest to the Premises in effect as of the date of the default).  If this Lease
is rejected in any bankruptcy proceeding, Rent for the entire month in which the
rejection occurs shall be due and payable in full and shall not be prorated.
 
5

--------------------------------------------------------------------------------

8.3    Landlord's Right to Perform.  If Tenant defaults, Landlord may, but shall
have no obligation to, perform the obligations of Tenant, and if Landlord, in
doing so, makes any expenditures or incurs any obligation for the payment of
money, including reasonable attorneys' fees, the sums so paid or obligations
incurred shall be paid by Tenant to Landlord upon receipt of a bill or statement
to Tenant therefor.
8.4    Late Charges, Interest, and Bad Checks.  If any payment due Landlord
shall not be paid when due, Tenant shall pay, in addition to the payment then
due, an administrative charge equal to the greater of (a) 5% of the past due
payment; or (b) $250.  All payments due Landlord shall bear interest at the
lesser of: (a) 18% per annum, or (b) the highest rate of interest permitted to
be charged by applicable law, accruing from the date the obligation arose
through the date payment is actually received by Landlord, including after the
date of any judgment against Tenant.  If any check given to Landlord for any
payment is dishonored for any reason whatsoever not attributable to Landlord, in
addition to all other remedies available to Landlord, upon demand, Tenant will
reimburse Landlord for all insufficient funds, bank, or returned check fees,
plus an administrative fee not to exceed the maximum amount prescribed by law. 
In addition, Landlord may require all future payments from Tenant to be made by
cashier's check from a local bank, ACH payments, or by Federal Reserve wire
transfer to Landlord's account.
8.5    Limitations.  None of the Landlord Parties shall ever have any personal
liability to Tenant.  No person holding Landlord's interest shall have any
liability after such person ceases to hold such interest, except for any
liability accruing while such person held such interest.  TENANT SHALL LOOK
SOLELY TO LANDLORD'S ESTATE AND INTEREST IN THE BUILDING FOR THE SATISFACTION OF
ANY CLAIMS BY TENANT OF ANY KIND WHATSOEVER ARISING FROM THE RELATIONSHIP
BETWEEN THE PARTIES OR ANY RIGHTS AND OBLIGATIONS THEY MAY HAVE RELATING TO
THE PROJECT, THIS LEASE, OR ANYTHING RELATED TO EITHER, AND NO OTHER ASSETS OF
LANDLORD SHALL BE SUBJECT TO LEVY, EXECUTION, OR OTHER ENFORCEMENT PROCEDURE FOR
THE SATISFACTION OF TENANT'S RIGHTS OR REMEDIES, OR ANY OTHER LIABILITY OF
LANDLORD TO TENANT OF WHATEVER KIND OR NATURE. No act or omission of Landlord or
its agents shall constitute an actual or constructive eviction of Tenant or a
default by Landlord as to any of its obligations under this Lease unless
Landlord shall have first received written notice from Tenant of the claimed
default and shall have failed to cure it after having been afforded reasonable
time in which to do so, which in no event shall be less than 30 days.  Further,
Tenant waives any claims against Landlord that Tenant does not make in writing
within 30 days of the onset of the cause of such claim.  Landlord and Tenant
each waive all rights they may have (other than rights for defaults under the
Estoppel Certificate, Subordination, and End of Term articles) to consequential
damages, lost profits, punitive damages, or special damages of any kind.
8.6    Presumption of Abandonment.  It shall be conclusively presumed that
Tenant has abandoned the Premises if Tenant fails to keep the Premises open for
business during regular business hours for ten consecutive days while in
monetary default.  Any grace periods set forth in this article shall not apply
to the application of this presumption.
9.    ALTERATIONS.  "Alterations" shall mean any alteration, addition, or
improvement in or on or to the Premises of any kind or nature, including any
improvements made before Tenant's occupancy of the Premises.  Tenant shall make
no Alterations without the prior written consent of Landlord, which consent may
be withheld or conditioned in Landlord's sole discretion.  However, Landlord
will not unreasonably withhold or delay consent to non-structural interior
Alterations, provided that they do not involve demolition of improvements,
affect utility services or Building systems, are not visible from outside the
Premises, do not affect Landlord's insurance coverages for the Building, and do
not require other alterations, additions, or improvements to areas outside the
Premises.  Tenant shall reimburse Landlord, on demand, for the actual
out-of-pocket costs for the services of any third party employed by Landlord to
review or prepare any Alteration-related plan or other document for which
Landlord's consent or approval is required.  Landlord, or its agent or
contractor, may supervise the performance of any Alterations, and, if so, Tenant
shall pay to Landlord an amount equal to 5% of the cost of the work, as a
supervisory fee.  Except as expressly set forth in this Lease, Landlord has made
no representation or promise as to the condition of the Premises, Landlord shall
not perform any alterations, additions, or improvements to make the Premises
suitable and ready for occupancy and use by Tenant, and Tenant shall accept
possession of the Premises in its then "as-is", "where-is" condition, without
representation or warranty of any kind by Landlord.  Except for work to be
performed by Landlord, before any Alterations are undertaken by or on behalf of
Tenant, Tenant shall obtain Landlord's approval of all contractors performing
such Alterations, and shall deliver to Landlord any governmental permit required
for the Alterations and shall require any contractor performing work on the
Premises to obtain and maintain, at no expense to Landlord, workers'
compensation and employer's liability insurance, builder's risk insurance in the
amount of the replacement cost of the applicable Alterations (or such other
amount reasonably required by Landlord), commercial general liability insurance,
written on an occurrence basis with minimum limits of $2 million per occurrence
limit, $2 million general aggregate limit, $2 million personal and advertising
limit, and $2 million products/completed operations limit (including contractual
liability, broad form property damage and contractor's protective liability
coverage); commercial automobile liability insurance, on an occurrence basis on
the then most current ISO form, including coverage for owned, non-owned, leased,
and hired automobiles, in the minimum amount of $1 million combined single limit
for bodily injury and property damage; and excess liability insurance in the
minimum amount of $5 million.  Contractor's insurance shall contain an
endorsement insuring the Landlord Parties as additional insureds and shall be
primary and non-contributory over any other coverage available to the Landlord.
The Contractor's insurance shall also comply with the requirement of the
Insurance article.  All Alterations by Tenant shall also comply with Landlord's
rules and requirements for contractors performing work in the Project.
 
6

--------------------------------------------------------------------------------

10.    LIENS.   In accordance with the applicable provisions of the Florida
Mechanic's Lien Law and specifically Florida Statutes, Section 713.10, no
interest of Landlord whether personally or in the Premises, or in the underlying
land or Building of which the Premises are a part or the leasehold interest
aforesaid shall be subject to liens for improvements made by Tenant or caused to
be made by Tenant hereunder.  Further, Tenant acknowledges that Tenant, with
respect to improvements or alterations made by Tenant or caused to be made by
Tenant hereunder, shall promptly notify the contractor making such improvements
to the Premises of this provision exculpating Landlord's liability for such
liens.  Tenant represents to Landlord that any improvements that might be made
by Tenant to the Premises are not required to be made under the terms of this
Lease and that any improvements which may be made by Tenant do not constitute
the "pith of the lease" under applicable Florida case law.  Notwithstanding the
foregoing, if any mechanic's lien or other lien, attachment, judgment,
execution, writ, charge or encumbrance is filed against the Building or the
Premises or this leasehold, or any alterations, fixtures or improvements therein
or thereto, as a result of any work action or inaction done by or at the
direction of Tenant or any of Tenant's Agents, Tenant will discharge same of
record within ten (10) days after the filing thereof, failing which Tenant will
be in default under this Lease.  In such event, without waiving Tenant's
default, Landlord, in addition to all other available rights and remedies,
without further notice, may discharge the same of record by payment, bonding or
otherwise, as Landlord may elect, and upon request Tenant will reimburse
Landlord for all costs and expenses so incurred by Landlord plus interest
thereon at the rate of eighteen percent (18%) per annum
11.    ACCESS TO PREMISES.  Landlord and persons authorized by Landlord shall
have the right, at all reasonable times, to enter and inspect the Premises and
to make repairs and alterations Landlord deems necessary, with reasonable prior
notice (which may be by telephone or e-mail), except in cases of emergency and
for provision of janitorial services, when no notice shall be required.
12.    COMMON AREAS.  The "Common Areas" of the Project include such areas and
facilities as delivery facilities, walkways, landscaped and planted areas, and
parking facilities and are those areas designated by Landlord for the general
use in common of occupants of the Project, including Tenant.  The Common Areas
shall at all times be subject to the exclusive control and management of
Landlord.  Landlord may grant third parties specific rights concerning portions
of the Common Areas.  Landlord may increase, reduce, improve, or otherwise alter
the Common Areas, otherwise make improvements, alterations, or additions to the
Project, and change the name or number by which the Building or Project is
known.  Landlord may also temporarily close the Common Areas to make repairs or
improvements.  In addition, Landlord may temporarily close the Building or
Project and preclude access to the Premises in the event of casualty,
governmental requirements, the threat of an emergency such as a hurricane or
other act of God, or if Landlord otherwise reasonably deems it necessary in
order to prevent damage or injury to person or property.  This Lease does not
create, nor will Tenant have any express or implied easement for, or other
rights to, air, light, or view over, from, or about the Project.
13.    SECURITY INTEREST.  As security for Tenant's obligations under this
Lease, Tenant grants to Landlord a security interest in this Lease and all
property of Tenant now or hereafter placed in or upon the Premises including,
all fixtures, furniture, inventory, machinery, equipment, merchandise,
furnishings, and other articles of personal property, and all insurance proceeds
of or relating to Tenant's property and all accessions and additions to,
substitutions for, and replacements, products, and proceeds of the Tenant's
property.  This Lease constitutes a security agreement under the Florida Uniform
Commercial Code. This security interest shall survive the expiration or sooner
termination of this Lease.
 
7

--------------------------------------------------------------------------------

14.    CASUALTY DAMAGE.  If: (a) the Building or Project or a material part of
the Common Areas shall be so damaged that substantial alteration or
reconstruction shall, in Landlord's opinion, be required  (whether or not the
Premises shall have been damaged by the casualty); or (b) Landlord is not
permitted to rebuild the Building or Project or a material part of the Common
Areas in substantially the same form as it existed before the damage; or (c) the
Premises shall be materially damaged by casualty during the last two years of
the Lease Term; or (d) any mortgagee requires that the insurance proceeds be
applied to the payment of the mortgage debt; or (e) the damage is not fully
covered by insurance maintained by Landlord; then Landlord may, within 90 days
after the casualty, give notice to Tenant of Landlord's election to terminate
this Lease, and the balance of the Lease Term shall automatically expire on the
fifth day after the notice is delivered.  If Landlord does not elect to
terminate this Lease, Landlord shall proceed with reasonable diligence to
restore the Building and the Premises to substantially the same condition they
were in immediately before the casualty.  However, Landlord shall not be
required to restore any unleased premises in the Building or any portion of
Tenant's property.  Rent shall abate in proportion to the portion of the
Premises not usable by Tenant as a result of any casualty resulting in damage to
the Building which is covered by insurance carried or required to be carried by
Landlord under this Lease, as of the date on which the Premises becomes
unusable.  Landlord shall not otherwise be liable to Tenant for any delay in
restoring the Premises or any inconvenience or annoyance to Tenant or injury to
Tenant's business resulting in any way from the damage or the repairs, Tenant's
sole remedy being the right to an abatement of Rent.
15.    CONDEMNATION.  If the whole or any substantial part of the Premises shall
be condemned by eminent domain or acquired by private purchase in lieu of
condemnation, this Lease shall terminate on the date on which possession of the
Premises is delivered to the condemning authority and Rent shall be apportioned
and paid to that date.  If no portion of the Premises is taken but a substantial
portion of the Building is taken, at Landlord's option, this Lease shall
terminate on the date on which possession of such portion of the Building is
delivered to the condemning authority and Rent shall be apportioned and paid to
that date.  Tenant shall have no claim against Landlord, and assigns to Landlord
any claims it may have otherwise had, for the value of any unexpired portion of
the Lease Term, or any Alterations.  Tenant shall not be entitled to any part of
the condemnation award or private purchase price.  If this Lease is not
terminated as provided above, Rent shall abate in proportion to the portion of
the Premises condemned.
16.    REPAIR AND MAINTENANCE.
  Landlord shall repair and maintain in good order and condition, ordinary wear
and tear excepted, the Common Areas, mechanical and equipment rooms, the roof of
the Building, the exterior walls of the Building, the exterior windows of the
Building, the structural portions of the Building, the elevators, and the
electrical, plumbing, mechanical, fire protection, life safety, and HVAC systems
servicing the Building.  However, unless the Waiver of Subrogation section
applies, Tenant shall pay the cost of any such repairs or maintenance resulting
from acts or omissions of the Tenant Parties.  Additionally, Landlord shall
replace the Building standard fluorescent light tubes in the Premises.  Tenant
waives the provisions of any law, or any right Tenant may have under common law,
permitting Tenant to make repairs at Landlord's expense or to withhold Rent or
terminate this Lease based on any alleged failure of Landlord to make repairs. 
All costs associated with the repair and maintenance obligations of Landlord
under this article shall be included in and constitute Operating Costs.  Except
to the extent Landlord is obligated to repair and maintain the Premises as
provided above, Tenant shall, at its sole cost, repair, replace, and maintain
the Premises (including the walls, ceilings, and floors in the Premises, and any
specialized or supplemental electrical, lighting, plumbing, mechanical, fire
protection, life safety and HVAC systems exclusively for Tenant's use) in a
clean, attractive, first-class condition.  All replacements shall be of equal
quality and class to the original items replaced.  Tenant shall not commit or
allow to be committed any waste on any portion of the Premises.  Prior to
performing any such repair obligation, Tenant shall give written notice to
Landlord describing the necessary maintenance or repair.  Upon receipt of such
notice, Landlord may elect either to perform any of the maintenance or repair
obligations specified in such notice, or require that Tenant perform such
obligations by using contractors approved by Landlord, all at Tenant's expense. 
All work shall be performed in accordance with Landlord's rules and procedures.


17.    ESTOPPEL CERTIFICATES.  From time to time, Tenant, on not less than five
days' prior notice, shall execute and deliver to Landlord an estoppel
certificate in the form attached as EXHIBIT "F" to this Lease, or if otherwise
requested by Landlord, a form generally consistent with the requirements of
institutional lenders and prospective purchasers and certified to all or any of
Landlord, any mortgagee or prospective mortgagee, or prospective purchaser of
the Building.
18.    SUBORDINATION.  This Lease is and shall be subject and subordinate to all
mortgages and ground leases that may now or hereafter affect the Building, and
to all renewals, modifications, consolidations, replacements, and extensions of
the mortgages and leases.   This article shall be self-operative and no further
instrument of subordination shall be necessary.  However, in confirmation of
this subordination, Tenant shall execute any agreement that Landlord may request
within ten days after receipt from Landlord.  If any ground or underlying lease
is terminated, or if the interest of Landlord under this Lease is transferred by
reason of or assigned in lieu of foreclosure or other proceedings for
enforcement of any mortgage, or if the holder of any mortgage acquires a lease
in substitution for the mortgage, or if this Lease is terminated by termination
of any lease or by foreclosure of any mortgage to which this Lease is or may be
subordinate, then Tenant will, at the option to be exercised in writing by the
landlord under any ground or underlying lease or the purchaser, assignee, or
tenant, as the case may be (a) attorn to it and will perform for its benefit all
the terms, covenants, and conditions of this Lease on Tenant's part to be
performed with the same force and effect as if the landlord or the purchaser,
assignee, or tenant were the landlord originally named in this Lease, or (b)
enter into a new lease with the landlord or the purchaser, assignee, or tenant
for the remainder of the Lease Term and otherwise on the same terms, conditions,
and rents as provided in this Lease.
 
8

--------------------------------------------------------------------------------

19.    INDEMNIFICATION.  To the fullest extent permitted by law, Tenant shall
indemnify, defend, and save harmless the Landlord Parties from and against any
and all liability (including reasonable attorneys' fees) resulting from claims
by third parties in connection with the Premises.  Similarly, to the fullest
extent permitted by law, Landlord shall indemnify, defend, and save harmless the
Tenant Parties from and against any and all liability (including reasonable
attorneys' fees) resulting from claims by third parties in connection with the
Common Areas to the same extent that Tenant would have been covered had it been
named as an additional insured on the commercial general liability insurance
policy carried by Landlord for the Project, provided such liability is
occasioned by the wrongful act or omission of any of the Landlord Parties.  It
is intended that the indemnitor indemnify the indemnitee, and its Parties
against the consequences of their own negligence or fault, even when the
indemnitee or its Parties is jointly, comparatively, contributively, or
concurrently negligent with the indemnitor, and even though any such claim,
cause of action, or suit is based upon or alleged to be based upon the strict
liability of the indemnitee or its Parties, and the indemnitor waives and
releases all claims against the indemnitee and its Parties for any claim covered
by the indemnity obligations of the indemnitor under this article.  This
Indemnification article shall not be construed to restrict, limit, or modify
either party's insurance obligations under this Lease, nor shall Landlord's or
Tenant's indemnification obligations under this article be limited by the
minimum amounts of insurance carried or required to be carried under the terms
of this Lease by either party.  Either party's compliance with the insurance
requirements under this Lease shall not restrict, limit, or modify that party's
obligations under this Indemnification article. Notwithstanding anything in this
article to the contrary, if and to the extent that any loss occasioned by any of
the events described in this article exceeds the greater of the coverage or
amount of insurance required to be carried by the indemnitor or the coverage or
amount of insurance actually carried by the indemnitor, or results from any
event not required to be insured against and not actually insured against, the
party at fault shall pay the amount not actually covered. These indemnification
provisions shall survive the expiration or sooner termination of this Lease.
20.    NO WAIVER.  The failure of a party to insist on the strict performance of
any provision of this Lease or to exercise any remedy for any default shall not
be construed as a waiver.  The waiver of any noncompliance with this Lease shall
not prevent subsequent similar noncompliance from being a default.  No waiver
shall be effective unless expressed in writing and signed by the waiving party. 
No notice to or demand on a party shall of itself entitle the party to any other
or further notice or demand in similar or other circumstances.  The receipt by
Landlord of any Rent after default on the part of Tenant (whether the Rent is
due before or after the default) shall not excuse any delays as to future Rent
payments and shall not be deemed to operate as a waiver of any then-existing
default by Tenant or of the right of Landlord to pursue any available remedies. 
No payment by Tenant, or receipt by Landlord, of a lesser amount than the Rent
actually owed under the terms of this Lease shall be deemed to be anything other
than a payment on account of the earliest stipulated Rent due.  No endorsement
or statement on any check or any letter accompanying any check or payment of
Rent will be deemed an accord and satisfaction.  Landlord may accept the check
or payment without prejudice to Landlord's right to recover the balance of the
Rent or to pursue any other remedy.  It is the intention of the parties that
this article will modify the common law rules of waiver and estoppel and the
provisions of any statute that might dictate a contrary result.
21.    SERVICES AND UTILITIES.  Landlord shall furnish the following services: 
(a) air conditioning and heating in season Monday through Friday from 8:00 a.m.
- 6:00 p.m., and Saturdays from 8:00 a.m. - 1:00 p.m., Legal Holidays excluded;
at other times, air conditioning and heating will be furnished at the then
Building standard charge (payable by Tenant to Landlord on written demand by
Landlord) and on then Building standard terms relating to advance notice,
minimum hours, minimum zones, and other matters; (b) janitorial and general
cleaning service on Business Days; (c) passenger elevator service from the
Building's lobby to the Premises; (d) common restroom facilities and necessary
lavatory supplies, including cold running water; and (e) electricity for the
purposes of lighting and general office equipment use in amounts consistent with
Building standard electrical capacities for the Premises (excluding electricity
for separately metered equipment exclusively serving the Premises, such as
supplemental HVAC units, the costs for which shall be paid by Tenant to Landlord
upon receipt of an invoice from Landlord).  Landlord shall have the right to
select the Building's electric service provider and to switch providers at any
time and to increase the normal business hours.  Tenant's use of electrical,
HVAC or other services furnished by Landlord shall not exceed, either in
voltage, rated capacity, use, or overall load, that which Landlord deems to be
standard for the Building.  Tenant shall pay all costs associated with any such
additional utility or service usage, including the installation of separate
meters.  In no event shall Landlord be liable for damages resulting from the
failure to furnish any service, and any interruption or failure shall in no
manner entitle Tenant to any remedies including abatement of Rent. The HVAC air
distribution system and control system will remain under the control of
Landlord, who will regulate the systems' setting and adjustment.  At Landlord's
option, Landlord may secure HVAC controls (thermostats) in lockable metal boxes
to regulate the efficiency and use of the system.  Tenant agrees that Landlord
will have complete control over the setting and regulation of all air
distribution, vents, vanes and dampers so as to provide comfortable working
conditions. If at any time during the Lease Term the Project has any type of
access control system for the Parking Areas or the Building, Landlord shall
furnish Tenant, at Landlord's cost and expense, a number of access cards equal
to the number of occupants of the Premises at the time such system is
installed.  Any replacement cards shall be purchased from Landlord by Tenant at
the then Building standard charge.
 
9

--------------------------------------------------------------------------------

22.    SECURITY DEPOSIT.
22.1    The Security Deposit shall be held by Landlord as security for Tenant's
full and faithful performance of this Lease including the payment of Rent. 
Tenant grants Landlord a security interest in the Security Deposit.  The
Security Deposit may be commingled with other funds of Landlord and Landlord
shall have no liability for payment of any interest on the Security Deposit. 
Landlord may apply the Security Deposit to the extent required to cure any
default by Tenant.  If Landlord so applies the Security Deposit, Tenant shall
deliver to Landlord the amount necessary to replenish the Security Deposit to
its original sum within five days after notice from Landlord.  The Security
Deposit shall not be deemed an advance payment of Rent or a measure of damages
for any default by Tenant, nor shall it be a defense to any action that Landlord
may bring against Tenant.  If Tenant fully and faithfully complies with all of
the terms, covenants, and conditions of this Lease, any part of the Security
Deposit not used or retained by Landlord under the terms of this Lease shall be
returned to Tenant within 45 days after the expiration of the Lease Term and
after Tenant's delivery of possession of the Premises to Landlord.  However, if
at the expiration of the Lease Term there are any amounts that may be due from
Tenant that have not yet been finally determined (for example, Rent for
Operating Costs for the year in which the Lease Term expires) then Landlord may
estimate the amounts that will be owed and deduct them from the Security
Deposit.  When the actual amounts are finally determined, an adjustment shall be
made between Landlord and Tenant with payment to or repayment by Landlord, as
the circumstance may require, to the end that Landlord shall receive the entire
amount actually owed by Tenant and Tenant shall receive reimbursement for any
overpayments.
22.2    If (i) Tenant fully and faithfully complies with all of the terms,
covenants, and conditions of this Lease and has not been in default during the
period following the Commencement Date, (ii) Tenant's financial condition is
equal to or better than its financial condition on the Date of this Lease, (iii)
Tenant has been current in all of its monetary and other obligations under this
Lease for the period following the Commencement Date, and (iv) Landlord has not
drawn on the Security Deposit for a default by Tenant, then in each instance,
upon Tenant's written request at least three (3) months, but not earlier than
six (6) months, prior to each date on which Tenant is requesting that a portion
of the Security Deposit be released, the amount of the Security Deposit shall be
reduced by an amount equal to 1/5th of the Security Deposit on the 1st day of
each of the 16th and 28th full calendar months of the Lease Term and Tenant
shall have a Rent credit in the amount of 1/5th of the Security Deposit for each
of the 16th and 28th full calendar months of the Lease Term, which credit shall
be applied to the installments of Base Rent due for those months; provided that,
in no event shall the remaining Security Deposit amount be less than $28,156.28
at the time of the first such reduction and no less than $21,117.21 at the time
of the second such reduction.
23.    GOVERNMENTAL REGULATIONS.  Tenant shall promptly comply with all laws,
codes, and ordinances of governmental authorities, including the Americans with
Disabilities Act of 1990 (the "ADA") and all similar present or future laws
relating to the Premises, including the performance of any work to the Common
Areas required because of Tenant's specific use (as opposed to general office
use) of the Premises or Alterations to the Premises made by Tenant.
24.    SIGNS.  No signage shall be placed by Tenant on any portion of the
Project. However, Tenant shall be permitted to place a sign bearing its name in
a location approved by Landlord near the entrance to the Premises (at Tenant's
cost) and will be furnished a single listing of its name in the Building's
directory (at Tenant's cost), all in accordance with the criteria adopted from
time to time by Landlord for the Project.  Any changes or additional listings in
the directory shall be furnished (subject to availability of space) for the then
Building standard charge.
25.    BROKER. Landlord and Tenant each represent and warrant that they have
neither consulted nor negotiated with any broker or finder regarding the
Premises, except the Landlord's Broker and Tenant's Broker.  Landlord shall pay
Landlord's Broker and Tenant's Broker pursuant to separate written agreements,
provided that neither the foregoing nor anything else in this Lease is intended
to grant such Brokers any rights under this Lease or make them third party
beneficiaries of this Lease.  Tenant shall indemnify, defend, and hold Landlord
harmless from and against any claims for commissions from any real estate broker
other than Landlord's Broker and Tenant's Broker with whom Tenant has dealt in
connection with this Lease.  Landlord shall indemnify, defend, and hold Tenant
harmless from and against payment of any leasing commission due Landlord's
Broker and Tenant's Broker in connection with this Lease and any claims for
commissions from any real estate broker other than Landlord's Broker and
Tenant's Broker with whom Landlord has dealt in connection with this Lease.  The
terms of this article shall survive the expiration or earlier termination of
this Lease.
 
10

--------------------------------------------------------------------------------

26.    END OF TERM.  Tenant shall surrender the Premises to Landlord at the
expiration or sooner termination of this Lease or Tenant's right of possession
in good order and condition, broom-clean, except for reasonable wear and tear. 
All Alterations made by Landlord or Tenant to the Premises shall become
Landlord's property on the expiration or sooner termination of the Lease Term. 
On the expiration or sooner termination of the Lease Term, Tenant, at its
expense, shall remove from the Premises all of Tenant's personal property, all
computer and telecommunications wiring, and all Alterations that Landlord
designates by notice to Tenant.  Tenant shall also repair any damage to the
Premises caused by the removal.  Any items of Tenant's property that shall
remain in the Premises after the expiration or sooner termination of the Lease
Term, may, at the option of Landlord and without notice, be deemed to have been
abandoned, and in that case, those items may be retained by Landlord as its
property to be disposed of by Landlord, without accountability or notice to
Tenant or any other party, in the manner Landlord shall determine, at Tenant's
expense.
27.    ATTORNEYS' FEES. Except as otherwise provided in this Lease, the
prevailing party in any litigation or arbitration arising out of or in any
manner based on or relating to this Lease, including tort actions and actions
for injunctive, declaratory, and provisional relief, shall be entitled to
recover from the losing party actual attorneys' fees and costs, including fees
for litigating the fees incurred and fees in connection with bankruptcy or
appellate proceedings.  In addition, if Landlord becomes a party to any suit or
proceeding affecting the Premises or involving this Lease or Tenant's interest
under this Lease, other than a suit between Landlord and Tenant, or if Landlord
engages counsel to collect any of the amounts owed under this Lease, or to
enforce performance of any of the agreements, conditions, covenants, provisions,
or stipulations of this Lease, without commencing litigation, then the costs,
expenses, and reasonable attorneys' fees and disbursements incurred by Landlord
shall be paid to Landlord by Tenant.
28.    NOTICES.  Any notice to be given under this Lease may be given either by
a party itself or by its attorney or agent and shall be in writing and delivered
by hand, by nationally recognized overnight air courier service (such as FedEx),
or by the United States Postal Service, registered or certified mail, return
receipt requested, in each case addressed to the respective party at the party's
notice address.  A notice shall be deemed effective upon receipt or the date
sent if it is returned to the addressor because it is refused, unclaimed, or the
addressee has moved.
29.    EXCUSABLE DELAY.  For purposes of this Lease, the term "Excusable Delay"
shall mean any delays due to strikes, lockouts, civil commotion, war or warlike
operations, acts of terrorism, acts of a public enemy, acts of bioterrorism,
epidemics, quarantines, invasion, rebellion, hostilities, military or usurped
power, sabotage, government regulations or controls, inability to obtain any
material, utility, or service because of governmental restrictions, hurricanes,
floods, or other natural disasters, acts of God, or any other cause beyond the
direct control of the party delayed.  Notwithstanding anything in this Lease to
the contrary, if Landlord or Tenant shall be delayed in the performance of any
act required under this Lease by reason of any Excusable Delay, then provided
notice of the Excusable Delay is given to the other party within ten days after
its occurrence, performance of the act shall be excused for the period of the
delay and the period for the performance of the act shall be extended for a
reasonable period, in no event to exceed a period equivalent to the period of
the delay.  The provisions of this article shall not operate to excuse Tenant
from the payment of Rent or from surrendering the Premises at the end of the
Lease Term, or from the obligations to maintain insurance, and shall not operate
to extend the Lease Term.  Delays or failures to perform resulting from lack of
funds or the increased cost of obtaining labor and materials shall not be deemed
delays beyond the direct control of a party.
30.    QUIET ENJOYMENT.  Landlord covenants and agrees that, on Tenant's paying
rent and performing all of the other provisions of this Lease on its part to be
performed, Tenant may peaceably and quietly hold and enjoy the Premises for the
Lease Term without material hindrance or interruption by Landlord or any other
person claiming by, through, or under Landlord, subject, nevertheless, to the
terms, covenants, and conditions of this Lease and all existing or future ground
leases, underlying leases, or mortgages encumbering the Project.
31.    RELOCATION OF TENANT.  Landlord may move Tenant from the Premises to a
reasonably equivalent space within the Project comparable in size and layout, on
not less than 30 days' notice to Tenant.  If Landlord relocates Tenant, Landlord
shall perform the interior improvements to the new space of approximate
equivalence to the interior improvements in the original Premises and pay the
reasonable costs of moving Tenant's property to the new space.  Landlord will
also reimburse Tenant for reasonable costs of replacement of stationery, and
telecommunications relocation.  Such a relocation shall not terminate or
otherwise modify this Lease except that from and after the date of the
relocation, the "Premises" shall refer to the relocation space into which Tenant
has been moved, rather than the original Premises as defined in this Lease.  If
the rentable area of the relocation space is more or less than the rentable area
of the original Premises, then the Base Rent and Tenant's Allocated Share and
all other terms of this Lease derived from the area of the Premises shall be
appropriately adjusted.
 
11

--------------------------------------------------------------------------------

32.    PARKING.  Tenant shall be entitled to use no more than the number of
parking spaces in the Parking Areas and on such terms as specified in the Basic
Lease Information and Defined Terms article of this Lease.  Additional Rent for
parking spaces shall be as provided in the Basic Lease Information and Defined
Terms article of this Lease and shall be due and payable, in advance, at the
same time as monthly installments of Base Rent are due and payable under this
Lease, plus all applicable sales taxes. Tenant shall pay for all such allocated
spaces whether Tenant actually uses such spaces or not.  The parking spaces may
only be used by principals and employees of Tenant.  Tenant acknowledges that
its guests and visitors will be charged for parking at then current rates.
"Parking Areas" shall mean the areas available for automobile parking in
connection with the Building as those areas may be designated by Landlord from
time to time. Except for particular spaces and areas designated from time to
time by Landlord for reserved parking, if any, all parking in the Parking Areas
shall be on an unreserved, first-come, first-served basis.  Landlord reserves
the right to (a) reduce the number of spaces in the Parking Areas, as long as
the number of parking spaces remaining is in compliance with all applicable
governmental requirements; (b) to reserve spaces for the exclusive use of
specific parties and change the location of any reserved spaces; and (c) change
the access to the Parking Areas, provided that some manner of reasonable access
to the Parking Areas remains after the change; and none of the foregoing shall
entitle Tenant to any claim against Landlord  or to any abatement of Rent. 
Landlord (or the operator of the Parking Areas) may charge Tenant (and/or its
employees, agents, contractors, invitees, and visitors) directly for the parking
fee established by Landlord (or the operator) from time to time for the use of
the Parking Areas.  Parking charges may be increased on each anniversary of the
Commencement Date based on Building standard rates. Landlord shall have no
liability to Tenant for unauthorized parking in reserved spaces, and shall not
be required to tow any unauthorized vehicles.
33.    FINANCIAL REPORTING.  From time to time, Tenant shall cause the following
financial information to be delivered to Landlord, at Tenant's sole cost and
expense, upon not less than ten days' advance written notice from Landlord:  (a)
a current financial statement, including a balance sheet and a statement of
income and expenses, for Tenant and Tenant's financial statements for the
previous two accounting years, and (b) such other financial information
pertaining to Tenant as Landlord or any lender or purchaser may reasonably
request.  All financial statements shall be prepared in accordance with
generally accepted accounting principles consistently applied and, if such is
the normal practice of Tenant, shall be audited by an independent certified
public accountant.  Tenant authorizes Landlord to obtain a credit report or
credit history on Tenant from any credit reporting company from time to time
without notice to Tenant.
34.    OPTION TO EXTEND.
34.1    Tenant shall have the option to extend the Lease Term for an additional
period of 60 months, on the same terms and conditions as provided in this Lease,
except that, for the extended term:
34.1.1    Upon exercise of this option to extend the Lease Term, this Lease, as
extended, shall not contain any further option to extend as provided in this
article;
34.1.2    The Base Rent shall be determined as set forth below, but in no event
shall it be less than the Base Rent payable for the 12-month period immediately
preceding the current expiration date of the Lease Term; and
34.1.3    Landlord shall have no obligation to perform any alterations or tenant
improvements or other work in the Premises and Tenant shall continue possession
of the Premises in its "as-is," "where-is," and "with all faults" condition.
34.2    The exercise of the option set forth in this article shall only be
effective on, and in strict compliance with, the following terms and conditions:
34.2.1    Notice of Tenant's exercise of the option (the "Extension Notice")
shall be given by Tenant to Landlord no earlier than 15 months and no later than
9 months before the current expiration date of the Lease Term.  TIME SHALL BE OF
THE ESSENCE AS TO THE EXERCISE OF ANY ELECTION BY TENANT UNDER THIS ARTICLE.
34.2.2    At the time of Tenant giving Landlord notice of its election to extend
the Lease Term and on the expiration of the current Lease Term, this Lease shall
be in full force and effect and Tenant shall not be in default under any of the
terms, covenants, and conditions of this Lease beyond any applicable grace
period.
 
12

--------------------------------------------------------------------------------

34.2.3    The rights granted to Tenant under this article are personal to the
original named Tenant in this Lease and may not be assigned or exercised by
anyone other than such Tenant and only while such Tenant is in possession of the
entire Premises.
34.2.4    Tenant shall increase the Security Deposit to an amount equal to two
months' installments of Base Rent at the rate payable for the extended Lease
Term, with the increased Security Deposit to be paid within 15 days of the
determination of the Base Rent for the extended Lease Term as provided in this
article.
34.3    The Base Rent shall be a sum equal to the fair market renewal rental
value of the Premises for the extended Lease Term, based on and taking into
account the rentals at which extensions or renewals of leases are being
concluded for comparable space in the Project and in comparable Class "A"
buildings in the Fort Lauderdale, Florida area at that time and for such a term
and taking into account the terms and conditions of this Lease and anticipated
inflation during the extended Lease Term (the "Fair Market Rental Value" or the
"Value").
34.4    Within 30 days after receipt of the Extension Notice, Landlord shall
advise Tenant of the applicable Fair Market Rental Value for the extended Lease
Term.  If Tenant disagrees with Landlord's determination of Fair Market Rental
Value, Tenant shall provide written notice to Landlord of its objection, within
30 days of Landlord's notice to Tenant, including Tenant's statement of what it
believes the Fair Market Rental Value should be.  If Tenant has not timely
provided an objection notice, then Landlord and Tenant shall enter into an
amendment to this Lease extending the Lease Term on the terms and conditions of
this article.
34.5    If Tenant delivers a timely objection notice, then upon Landlord's
receipt of the notice, Landlord and Tenant shall, for a period of 30 days,
negotiate in good faith to agree on the Fair Market Rental Value.  Upon
agreement, Landlord and Tenant shall enter into an amendment to this Lease
extending the Lease Term on the terms and conditions of this article.  If the
parties cannot agree on the Fair Market Rental Value within such 30-day period,
then Landlord and Tenant shall meet with each other within 35 days after
Landlord's receipt of Tenant's objection notice and shall exchange in sealed
envelopes their final proposal as to the Fair Market Rental Value (collectively,
the "Estimates") and open such envelopes in each other's presence.  If the
higher of the Estimates is no more than 105% of the lower Estimate, then the
Fair Market Rental Value will be the average of the Estimates.  If the higher of
the Estimates is more than 105% of the lower Estimate, and if Landlord and
Tenant do not mutually agree upon the Fair Market Rental Value within five
Business Days after the exchange and opening of the envelopes, then the Fair
Market Rental Value shall be determined by arbitration in accordance with the
expedited procedures of the Commercial Arbitration Rules of the American
Arbitration Association then in force, with the following exceptions:  There
shall be a single arbitrator selected by the American Arbitration Association. 
The arbitrator shall be a commercial real estate broker having at least 15 years
of experience in the office market area in which the Building is located and
having a professional designation of CCIM or SIOR, or both designations.  The
scope of the arbitrator's inquiry and determination shall be limited to whether
the Landlord's or the Tenant's Estimate most closely reflects the Fair Market
Rental Value and the arbitrator may not select any Value other than the
Landlord's Estimate or the Tenant's Estimate.  The determination by the
arbitrator shall be rendered in writing to both Landlord and Tenant and shall be
final and binding on them.  The parties shall share equally in the cost of the
arbitrator.  Any fees of any counsel or experts engaged directly by Landlord or
Tenant, however, shall be borne by the party retaining the counsel or expert.
34.6    All options to extend the Lease Term as set forth in this article shall
be null and void if Landlord and Tenant enter into any agreement extending the
Lease Term on terms different than those set forth in this section.
35.    OFAC. Neither Tenant nor any of Tenant's affiliates, nor any of their
respective brokers or other agents acting in any capacity in connection with the
transactions contemplated by this Lease, is or will be (a) conducting any
business or engaging in any transaction or dealing with any person appearing on
the U.S. Treasury Department's OFAC list of prohibited countries, territories,
"specifically designated nationals" ("SDNs") or "blocked persons" (each a
"Prohibited Person") (which lists can be accessed at the following web address: 
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any such Prohibited Person; (b) engaging in certain dealings with countries
and organizations designated under Section 311 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns; (c) dealing in, or
otherwise engaging in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224 dated September 24, 2001,
relating to "Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism"; (d) a foreign shell bank or
any person that a financial institution would be prohibited from transacting
with under the USA PATRIOT Act; or (e) engaging in or conspiring to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempting to violate, any of the prohibitions set forth in (i) any
U.S. anti-money laundering law, (ii) the Foreign Corrupt Practices Act, (iii)
the U.S. mail and wire fraud statutes, (iv) the Travel Act, (v) any similar or
successor statutes or (vi) any regulations promulgated under the foregoing
statutes. If at any time this representation becomes false then it shall be
considered a default under this Lease and Landlord shall have the right to
exercise all of the remedies set forth in this Lease including, without
limitation, immediate termination of this Lease.
 
13

--------------------------------------------------------------------------------

36.    EVENTS AFFECTING LEASE.  Notwithstanding anything in this Lease to the
contrary, if Landlord, in its sole judgment, determines that (i) the
creditworthiness, economic strength, or financial status of Tenant falls below a
level then acceptable to Landlord, (ii) a bankruptcy proceeding is filed by or
against Tenant, or (iii) the use, nature, business, activities, or reputation in
the Tenant will cause harm to the Project or harm to the reputation of the
Project, then Landlord may terminate the Lease on 30 days' written notice to
Tenant.
37.    CORPORATE MATTERS.  Tenant represents and warrants to Landlord that RIOT
BLOCKCHAIN, INC., a Nevada corporation, is authorized to transact business in
Florida and that RIOT BLOCKCHAIN, INC., a Nevada corporation, the named Tenant
on this Lease, is the same entity with the same tax identification number
formerly known as RIOT BLOCKCHAIN, INC., a Colorado corporation, which entity
was also authorized to transact business in Florida, and Tenant shall indemnify,
defend, and hold Landlord harmless from any claims relating to any breach of the
foregoing representation, including all costs and liabilities incurred by
Landlord in connection therewith, plus attorneys' fees and costs incurred by
Landlord arising from any such claims.
38.    GENERAL PROVISIONS.
38.1    Miscellaneous.  The words "including" and "include" and similar words
will not be construed restrictively to limit or exclude other items not listed. 
If any provision of this Lease is determined to be invalid, illegal, or
unenforceable, the remaining provisions of this Lease shall remain in full
force, if the essential provisions of this Lease for each party remain valid,
binding, and enforceable.  The parties may amend this Lease only by a written
agreement of the parties.  There are no conditions precedent to the
effectiveness of this Lease, other than those expressly stated in this Lease. 
This Lease may be executed by the parties signing different counterparts of this
Lease, which counterparts together shall constitute the agreement of the
parties. Landlord and Tenant intend that faxed or PDF format signatures
constitute original signatures binding on the parties.  This Lease shall bind
and inure to the benefit of the heirs, personal representatives, and, except as
otherwise provided, the successors and assigns of the parties to this Lease. 
Each provision of this Lease shall be deemed both a covenant and a condition and
shall run with the land.  Any liability or obligation of Landlord or Tenant
arising during the Lease Term shall survive the expiration or earlier
termination of this Lease.
38.2    Radon Gas.  The following notification is provided under Section
404.056(5), Florida Statutes:  "Radon is a naturally occurring radioactive gas
that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time.  Levels of
radon that exceed federal and state guidelines have been found in buildings in
Florida.  Additional information regarding radon and radon testing may be
obtained from your county health department."
38.3    Corporate Seal.  The scroll seal set forth immediately below the
signature of the individual executing this Lease on Tenant's behalf has been
adopted by the corporation as its seal for the purpose of execution of this
Lease and the scroll seal has been affixed to this Lease as the seal of the
corporation and not as the personal or private seal of the officer executing
this Lease on behalf of the corporation.
38.4    Exhibits.  All exhibits, riders, and addenda attached to this Lease
shall, by this reference, be incorporated into this Lease.  The following
exhibits are attached to this Lease:

     
EXHIBIT "A"
–
Legal Description of the Project
EXHIBIT "B"
–
Location of Premises
EXHIBIT "C"
–
Intentionally Omitted
EXHIBIT "D"
–
Rules and Regulations
EXHIBIT "E"
–
Tenant Improvements
EXHIBIT "F"
–
Estoppel Certificate



39.    UBTI.  It is intended that all Rent payable to Landlord under this Lease
shall qualify as "rents from real property" within the meaning of Sections
512(b)(3) and 856(d) of the Internal Revenue Code of 1986, as amended (the
"Code") and the Department of the U.S. Treasury Regulations promulgated
thereunder (the "Regulations").  Should the Code or the Regulations, or
interpretations of either by the Internal Revenue Service in revenue rulings or
other similar public pronouncements, be changed so that any rent under this
Lease no longer qualifies as "rents from real property" for purposes of Sections
512(b)(3) and 856(d) of the Code and Regulations, or any successor provision,
then Rent shall be adjusted in any manner Landlord may require so that it will
so qualify.  Any adjustments required under this article shall be made so as to
produce the equivalent (in economic terms) Rent as payable before the adjustment
and shall not increase Tenant's monetary obligations as originally provided in
this Lease or decrease Tenant's rights under this Lease or result in any other
adverse impact on Tenant, financial or otherwise.  The parties shall execute any
further instrument as may be reasonably required by Landlord in order to give
effect to these provisions.
 
14

--------------------------------------------------------------------------------

40.    CONSTRUCTION; MERGER.  THIS LEASE HAS BEEN NEGOTIATED "AT ARM'S-LENGTH"
BY LANDLORD AND TENANT, EACH HAVING THE OPPORTUNITY TO BE REPRESENTED BY LEGAL
COUNSEL OF ITS CHOICE AND TO NEGOTIATE THE FORM AND SUBSTANCE OF THIS LEASE. 
THEREFORE, THIS LEASE SHALL NOT BE MORE STRICTLY CONSTRUED AGAINST EITHER PARTY
BECAUSE ONE PARTY MAY HAVE DRAFTED THIS LEASE.  THIS LEASE SHALL CONSTITUTE THE
ENTIRE AGREEMENT OF THE PARTIES CONCERNING THE MATTERS COVERED BY THIS LEASE. 
ALL PRIOR UNDERSTANDINGS AND AGREEMENTS HAD BETWEEN THE PARTIES CONCERNING THOSE
MATTERS, INCLUDING ALL PRELIMINARY NEGOTIATIONS, LEASE PROPOSALS, LETTERS OF
INTENT, AND SIMILAR DOCUMENTS, ARE MERGED INTO THIS LEASE, WHICH ALONE FULLY AND
COMPLETELY EXPRESSES THE UNDERSTANDING OF THE PARTIES.  THE PROVISIONS OF THIS
LEASE MAY NOT BE EXPLAINED, SUPPLEMENTED, OR QUALIFIED THROUGH EVIDENCE OF TRADE
USAGE OR A PRIOR COURSE OF DEALINGS.
41.    NO RELIANCE.  EACH PARTY AGREES IT HAS NOT RELIED UPON ANY STATEMENT,
REPRESENTATION, WARRANTY, OR AGREEMENT OF THE OTHER PARTY EXCEPT FOR THOSE
EXPRESSLY CONTAINED IN THIS LEASE.
42.    JURY WAIVER; COUNTERCLAIMS.  LANDLORD AND TENANT KNOWINGLY,
INTENTIONALLY, AND VOLUNTARILY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM INVOLVING ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE LANDLORD/TENANT RELATIONSHIP, OR THE PROJECT. 
TENANT FURTHER WAIVES THE RIGHT TO INTERPOSE ANY PERMISSIVE COUNTERCLAIM OF ANY
NATURE IN ANY ACTION TO OBTAIN POSSESSION OF THE PREMISES.


IN WITNESS WHEREOF, this Lease has been executed on behalf of Landlord and
Tenant as of the Date of this Lease.
WITNESSES:
 
_____________________________________
Signature of Witness 1
 
_____________________________________
Print or type name of Witness 1
 
_____________________________________
Signature of Witness 2
 
_____________________________________
Print or type name of Witness 2
LANDLORD:
 
W-CROCKER FIN PLACE OWNER VIII, L.L.C., a Delaware limited liability company
 
By: /s/ James Odenbach
Name:  James Odenbach
Title:  Vice President
Date Executed:  04/09/2018
 
_____________________________________
Signature of Witness 1
 
_____________________________________
Print or type name of Witness 1
 
_____________________________________
Signature of Witness 2
 
_____________________________________
Print or type name of Witness 2
TENANT:
 
RIOT BLOCKCHAIN, INC., a Nevada corporation
 
By: /s/ John O'Rourke
Name:  John O'Rourke
Title*:  CEO
 
[CORPORATE SEAL]
 
Date Executed:  03/29/18
*Must be the President, any Vice President, or Chief Executive Officer
 
Tenant's Taxpayer Identification Number:   _____________________

15

--------------------------------------------------------------------------------

EXHIBIT "A"
LEGAL DESCRIPTION OF THE PROJECT



Parcel "A" of ONE FINANCIAL PLAZA, as recorded in Plat Book 182, Page 46 of the
Public Records of Broward County, Florida
 
 
 
 
 
 
A-1


--------------------------------------------------------------------------------

EXHIBIT "B"
LOCATION OF PREMISES


[image0.jpg]










The above plan is diagrammatic only and intended to show the general location of
the Premises, and is not a representation by Landlord as to any other
improvements or tenants shown any of which may change from time to time.
 
 
B-1

--------------------------------------------------------------------------------

EXHIBIT "C"
Intentionally Omitted
 
 
 
 
 
 
 
 
C-1

--------------------------------------------------------------------------------





STATE OF
 
)
 
) ss.:
COUNTY OF
 
)



The foregoing instrument was acknowledged before me this ____ day of
__________________, 2018, by _______________________, who is personally known to
me or who has produced _____________________________ as identification.


OFFICIAL NOTARIAL SEAL:
__________________________________________
 
__________________________________________
(type, print, or stamp name)
 
NOTARY PUBLIC
 
My commission expires: ______________________
 
Commission No. ______________________ 

C-2

--------------------------------------------------------------------------------

EXHIBIT "D"


RULES AND REGULATIONS
1. The sidewalks and public portions of the Project, such as entrances,
passages, courts, parking areas, elevators, vestibules, stairways, corridors, or
halls shall not be obstructed or encumbered by the Tenant Parties or Tenant's
invitees nor shall they be used for any purpose other than ingress and egress to
and from the Premises.
2. No awnings or other projections shall be attached to the outside walls of the
Project.  No curtains, blinds, shades, louvered openings, or screens or anything
else which may be visible from outside the Building shall be attached to or hung
in, or used in connection with, any window or door of the Premises, without the
prior written consent of Landlord.  No aerial or antenna shall be erected on the
roof or exterior walls of the Premises or on the Project.
3. No sign, advertisement, notice, or other lettering shall be exhibited,
inscribed, painted, or affixed by Tenant on any part of the outside of the
Premises or Project or on corridor walls or doors or mounted on the inside of
any windows or within the interior of the Premises, if visible from the exterior
of the Premises.  Signs on any entrance door or doors shall conform to Project
standards and shall, at Tenant's expense, be inscribed, painted, or affixed for
Tenant by sign makers approved by Landlord.
4. The sashes, sash doors, skylights, windows, heating, ventilating, and air
conditioning vents and doors that reflect or admit light and air into the halls,
passageways, or other public places in the Project shall not be covered or
obstructed by the Tenant Parties. No bottles, parcels, or other articles be
placed outside of the Premises.
5. No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Project, nor placed in the public halls, corridors,
or vestibules.
6. The water and wash closets and other plumbing fixtures shall not be used for
any purpose other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown in them.  All damages
resulting from any misuse of fixtures shall be borne by the Tenant who, or whose
employees, agents, or invitees, shall have caused the damages.
7. No animals of any kind (except dogs recognized as service animals under
applicable law that are individually trained to do work or perform tasks for
people with disabilities) shall be brought on the Premises or Project.
8. The Premises shall not be used for cooking, except that use by Tenant of
Underwriters' Laboratory-approved equipment for brewing coffee, tea, hot
chocolate, and similar beverages and a microwave oven for food warming shall be
permitted, provided that such equipment and use is in accordance with all
applicable governmental requirements.  Except for standard residential type
refrigerator and microwave oven, no refrigeration or heating equipment may be
placed inside the Premises without the prior written consent of Landlord in each
instance. Tenant shall not cause or permit any unusual or objectionable odors to
be produced  on or permeate from the Premises.
9. No office space in the Project shall be used for the distribution or for the
storage of merchandise or for the sale at auction or otherwise of merchandise,
goods, or property of any kind.
10. Tenant shall not make or permit to be made any unseemly or disturbing
noises, radio frequency or electromagnetic or radio interference, or vibrations,
or disturb, harass, or interfere with occupants of the Project or neighboring
premises or those having business with them, or Landlord's agents or employees,
or interfere with equipment of Landlord or occupants of the Project, whether by
the use of any musical instrument, radio, television, machines or equipment,
unmusical noise, or in any other way, including use of any wireless device or
equipment.  Tenant shall not throw anything out of the doors or windows or down
the corridors, stairwells, or elevator shafts of the Project.
11. The Tenant Parties and their invitees shall not at any time bring or keep on
the Premises any firearms, inflammable, combustible, or explosive substance or
any chemical substance, other than reasonable amounts of cleaning fluids and
solvents required in the normal operation of Tenant's business, all of which
shall only be used in strict compliance with all applicable laws.
 
D-1

--------------------------------------------------------------------------------

12. Landlord shall, at Tenant's expense, have a valid pass key to all spaces
within the Premises at all times during the Lease Term.  No additional locks or
bolts of any kind shall be placed on any of the doors or windows by Tenant, nor
shall any changes be made in existing locks or the mechanism of the locks,
without the prior written consent of the Landlord and unless and until a
duplicate key is delivered to Landlord.  Tenant must, on the termination of its
tenancy, restore to the Landlord all keys to stores, offices, and toilet rooms,
either furnished to or otherwise procured by Tenant, and in the event of the
loss of any keys so furnished, Tenant shall pay Landlord for the replacement
cost of them.
13. All deliveries, removals, or the carrying in or out of any safes, freights,
furniture, or bulky matter of any description may be accomplished only with the
prior approval of Landlord and then only in approved areas, through the approved
loading/service area doors, using the freight elevator only, during approved
hours, and otherwise in accordance with Landlord's requirements.  Tenant shall
assume all liability and risk concerning these movements.  All hand trucks must
be equipped with rubber tires and side guards.  Landlord may restrict the
location where heavy or bulky matters may be placed inside the Premises. 
Landlord reserves the right to inspect all freight to be brought into the
Project and to exclude all freight that can or may violate any of these Rules
and Regulations or other provisions of this Lease.
14. Tenant shall not, unless otherwise approved by Landlord in its sole and
absolute discretion, occupy or permit any portion of the Premises demised to it
to be occupied as, by, or for a public stenographer or typist, barber shop,
bootblacking, beauty shop or manicuring, beauty parlor, telephone agency,
telephone or secretarial service, messenger service, travel or tourist agency, a
personnel or employment agency, restaurant or bar, commercial document
reproduction or offset printing service, ATM or similar machines, retail,
wholesale, or discount shop for sale of merchandise or food, retail service
shop, labor union, school, classroom, or training facility, an entertainment,
sports, or recreation facility, dance or music studio, an office or facility of
a foreign consulate or any other form of governmental or quasi-governmental
bureau, department, or agency, including an autonomous governmental corporation,
a place of public assembly (including a meeting center, theater, or public
forum), a facility for the provision of social welfare or clinical health
services, a medical or health care office of any kind, a telemarketing facility,
a customer service call center, a firm the principal business of which is real
estate brokerage, a company engaged in the business of renting office or desk
space (including the operation of an executive office suites business or
flexible or shared workplace center), a public finance (personal loan) business,
retail banking, trust company, depository, guarantee or safe deposit business
open to the general public, savings bank, a savings and loan company open to the
general public, sale to the general public of travelers checks, money orders,
drafts, foreign exchange or letters of credit or for the receipt of money for
transmission, or manufacturing, or any other use that would, in Landlord's
reasonable opinion, impair the reputation or quality of the Building, overburden
any of the Building systems, Common Areas, or Parking Areas (including any use
that would create a population density in the Premises which is in excess of the
density which is standard for the Building), impair Landlord's efforts to lease
space or otherwise interfere with the operation of the Project, unless Tenant's
Lease expressly grants permission to do so.  Tenant shall not operate or permit
to be operated on the Premises any coin or token operated vending machine or
similar device (including telephones, lockers, toilets, scales, amusement
devices, and machines for sale of beverages, foods, candy, cigarettes, or other
goods), except for those vending machines or similar devices that are for the
sole and exclusive use of Tenant's employees, and then only if operation of the
machines or devices does not violate the lease of any other tenant of the
Project.
15. Tenant shall not create or use any advertising mentioning or exhibiting any
likeness of the Project without the prior written consent of Landlord.  Landlord
shall have the right to prohibit any advertising that, in Landlord's reasonable
opinion, tends to impair the reputation of the Project or its desirability as a
building for offices, and on notice from Landlord, Tenant shall discontinue the
advertising.
16. Landlord reserves the right to exclude from the Project all persons who do
not present a pass to the Project on a form or card approved by Landlord or
other identification documentation required by Landlord.  Tenant shall be
responsible for all its Parties who have been issued a pass at the request of
Tenant and shall be liable to Landlord for all acts of those persons.
17. The Premises shall not be used for lodging or sleeping, or for any immoral,
disreputable, or illegal purposes, or for any purpose that may be dangerous to
life, limb, or property.
18. Any maintenance requirements of Tenant will be attended to by Landlord only
on application at the Landlord's management office for the Project.  Landlord's
employees shall not perform any work or do anything outside of their regular
duties, unless under specific instructions from the office of Landlord.
19. Canvassing, soliciting, and peddling within the Project is prohibited and
Tenant shall cooperate to prevent such activities.
 
D-2

--------------------------------------------------------------------------------

20. In order to obtain maximum effectiveness of the cooling system, Tenant shall
lower and/or close Venetian or vertical blinds, shades or drapes when the sun's
rays fall directly on the exterior windows of the Premises.
21. If, in Landlord's reasonable opinion, the replacement of ceiling tiles
becomes necessary after they have been removed on behalf of Tenant by
telecommunications company installers or others (in both the Premises and the
public corridors), the cost of replacements shall be charged to Tenant on a
per-tile basis.
22. All paneling or other wood products not considered furniture that Tenant
shall install in the Premises shall be of fire retardant materials.  Before the
installation of these materials, Tenant shall submit to Landlord a satisfactory
(in the reasonable opinion of Landlord) certification of the materials' fire
retardant characteristics.
23.  The Tenant Parties and their invitees shall not be permitted to occupy at
any one time more than the number of parking spaces in the Parking Areas
permitted in the Lease (including any parking spaces reserved exclusively for
Tenant).  Usage of parking spaces shall be in common with all other tenants of
the Project and their employees, agents, contractors, and invitees.  All parking
space usage shall be subject to any reasonable rules and regulations for the
safe and proper use of parking spaces that Landlord may prescribe.  The Tenant
Parties and their invitees shall abide by all posted roadway signs in and about
the parking facilities.  Landlord shall have the right to tow or otherwise
remove vehicles of the Tenant Parties and their invitees that are improperly
parked, blocking ingress or egress lanes, or violating parking rules, at the
expense of Tenant or the owner of the vehicle, or both, and without liability to
Landlord.  Upon request by Landlord, Tenant shall furnish Landlord with the
license numbers and descriptions of any vehicles of the Tenant Parties.  Tenant
acknowledges that reserved parking spaces, if any, shall only be reserved during
the hours of 8:00 a.m. to 5:00 p.m., Monday through Friday, Legal Holidays
excluded.  Parking spaces may be used for the parking of passenger vehicles only
and shall not be used for parking commercial vehicles or trucks (except sports
utility vehicles, mini-vans, and pick-up trucks utilized as personal
transportation), boats, personal watercraft, or trailers.  No parking space may
be used for the storage of equipment or other personal property.  Overnight
parking in the Parking Areas is prohibited.  Landlord, in Landlord's sole and
absolute discretion, may establish from time to time a parking decal or pass
card system, security check-in, or other reasonable mechanism to restrict
parking in the Parking Areas.  Landlord reserves the right to charge Tenant an
administrative fee of $50.00 per violation of the foregoing rules.
24. All trucks and delivery vans shall be parked in designated areas only and
not parked in spaces reserved for cars.  All delivery service doors are to
remain closed except during the time that deliveries, garbage removal, or other
approved uses are taking place.  All loading and unloading of goods shall be
done only at the times, in the areas, and through the entrances designated for
loading purposes by Landlord.
25. Tenant shall be responsible for the removal and proper disposition of all
crates, oversized trash, boxes, and items termed garbage from the Premises.  The
corridors and parking and delivery areas are to be kept clear of these items. 
Tenant shall provide convenient and adequate receptacles for the collection of
standard items of trash and shall facilitate the removal of trash by Landlord. 
Tenant shall ensure that liquids are not disposed of in the receptacles.
26. Landlord shall not be responsible for lost or stolen personal property,
equipment, or money occurring anywhere on the Project, regardless of how or when
the loss occurs.
27. Tenant shall not conduct any business, loading or unloading, assembling, or
any other work connected with Tenant's business in any public areas.
28. Tenant shall give Landlord prompt notice of all accidents to or defects in
air conditioning equipment, plumbing, and electric facilities, or any part or
appurtenance of the Premises.
29. Tenant agrees and fully understands that the overall aesthetic appearance of
the Project is of paramount importance; thus Landlord shall maintain complete
aesthetic control over any and every portion of the Premises visible from
outside the Premises including all fixtures, equipment, signs, exterior
lighting, plumbing fixtures, shades, awnings, merchandise, displays, art work,
wall coverings, or any other object used in Tenant's business.  Landlord's
control over the visual aesthetics shall be complete and arbitrary.  Landlord
will notify Tenant in writing of any aesthetic deficiencies and Tenant will have
seven days to correct the deficiencies to Landlord's satisfaction or Tenant
shall be in default of this Lease and the Default article shall apply.
 
D-3

--------------------------------------------------------------------------------

30. Tenant shall not install, operate, or maintain in the Premises or in any
other area, any electrical equipment that does not bear the U/L (Underwriters
Laboratories) seal of approval, or that would overload the electrical system or
any part of the system beyond its capacity for proper, efficient, and safe
operation as determined by Landlord, taking into consideration the overall
electrical system and the present and future requirements therefor in the
Project.  Tenant shall not furnish any cooling or heating to the Premises,
including  the use of any electronic or gas heating devices.
31. Smoking is only permitted in such areas as Landlord may from time to time
designate. Landlord shall have the right, but not the obligation, to designate
an area or areas as "Designated Smoking Areas."  Landlord shall have the right
to change such Designated Smoking Areas and to enact future rules and
regulations concerning smoking in such Designated Smoking Areas, including the
right in Landlord's discretion, to prohibit smoking in the Designated Smoking
Areas or the right to refuse to designate Designated Smoking Areas.  Tenant
agrees to comply in all respects with Landlord's prohibition and regulation of
smoking and to enforce compliance against its employees, agents, invitees and
other persons under the control and supervision of Tenant.  "Smoking" means
inhaling, exhaling, burning, or carrying any lighted cigar, cigarette, pipe, or
other smoking or nicotine delivery system or equipment or device in any manner
or form, whether electronic or otherwise.
32. Tenant shall not allow the Premises to be occupied by more than five persons
per 1,000 square feet of rentable area.
33. Tenant will take all steps necessary to prevent: inadequate ventilation,
emission of chemical contaminants from indoor or outdoor sources, or both, or
emission of biological contaminants.  Tenant will not allow any unsafe levels of
chemical or biological contaminants (including volatile organic compounds
["VOCs"]) in the Premises, and will take all steps necessary to prevent the
release of contaminants from adhesives (for example, upholstery, wallpaper,
carpet, machinery, supplies, and cleaning agents) and excess VOC levels.
34. Tenant shall comply with any recycling programs for the Project implemented
by Landlord from time to time.
35. Tenant shall not obtain for use in the Premises ice, drinking water, towel,
barbering, bootblacking, floor polishing, lighting maintenance, cleaning, or
other similar services from any persons not authorized by Landlord in writing to
furnish the services.
36. Tenant shall not place a load on any floor of the Premises exceeding the
floor load per square foot area that such floor was designed to carry.  Landlord
reserves the right to prescribe the weight limitations and position of all heavy
equipment and similar items, and to prescribe the reinforcing necessary, if any,
that in the opinion of Landlord may be required under the circumstances, such
reinforcing to be at Tenant's expense.
37. All contractors performing work to the structure or systems of the Project
must be approved by Landlord.
38. Tenant shall comply with all rules and regulations imposed by Landlord as to
any messenger center Landlord may establish for the Project and as to the
delivery of letters, packages, and other items to the Premises by messengers.
39. Landlord reserves the right to grant or deny access to the Project to any
telecommunications service provider that is not currently serving the Project. 
Access to the Building by any telecommunications service provider (unless
through Landlord's current Building telecommunications provider's lines) shall
be governed by the terms of Landlord's standard telecommunications license
agreement and access fees, which must be executed and delivered to Landlord by
such provider before it is allowed any access whatsoever to the Project.  Should
a Tenant require telephonic, data wiring or other communication service,
Landlord will direct the installers where and how wires are to be introduced and
placed, and none shall be introduced or placed except as Landlord shall direct.
40. Neither Tenant nor Tenant's agents, vendors, or contractors shall lift,
remove or in any way alter or disturb any of the interior ceiling materials of
the Premises or Building, nor shall any of same have any access whatsoever to
the area above the interior ceiling of the Premises or the Building, except with
the prior written consent of Landlord and in accordance with guidelines
established by Landlord.
41. No vinyl wall covering may be installed on any interior side of any wall
which comprises an exterior wall of the Building, unless the wall covering was
manufactured using a micro-venting procedure having no less than 140
needle/venting holes per square inch, and Tenant shall provide a letter from the
wall covering manufacturer confirming such process.
 
D-4

--------------------------------------------------------------------------------

 


42. Landlord may, on request by any tenant, waive compliance by the tenant with
any of the Rules and Regulations provided that (a) no waiver shall be effective
unless in writing and signed by Landlord or Landlord's authorized agent, (b) a
waiver shall not relieve the tenant from the obligation to comply with the rule
or regulation in the future unless expressly consented to by Landlord, and (c)
no waiver granted to any tenant shall relieve any other tenant from the
obligation of complying with the Rules and Regulations unless the other tenant
has received a similar waiver in writing from Landlord.
43. Whenever these Rules and Regulations directly conflict with any of the
rights or obligations of Tenant under this Lease, this Lease shall govern.
 
 


D-5

--------------------------------------------------------------------------------

EXHIBIT "E"
TENANT IMPROVEMENTS
None:  As-Is


Condition of Premises.  Landlord has made no representation or promise as to the
condition of the Premises.  Landlord shall not perform any alterations,
additions, or improvements in order to make the Premises suitable and ready for
occupancy and use by Tenant.  Tenant has inspected the Premises, is fully
familiar with the physical condition of the Premises, and shall accept the
Premises "as-is," "where-is," without any warranty, express or implied, or
representation as to fitness or suitability.  Landlord shall not be liable for
any latent or patent defect in the Premises.  Notwithstanding the foregoing,
Landlord shall, at its expense using Building standard materials, paint the
interior walls of the Premises eggshell white and clean the carpeting within the
Premises.
 
 
 
 
E-1


--------------------------------------------------------------------------------





EXHIBIT "F"
TENANT ESTOPPEL CERTIFICATE




TO:    _______________________
TO:    _______________________
TO:    _______________________

"Lease" dated ______________, between _____________  as "Landlord" and
___________________ as "Tenant" for "Premises" described in the Lease as Suite
__________, and which are a part of the "Property" located at
_____________________________
Ladies and Gentlemen:
This estoppel certificate and agreement (this "Agreement") is furnished by
Tenant to ________________ (the "Buyer"). Tenant understands that Buyer is
relying upon Tenant's statements and agreements in acquiring the Property.  This
Agreement may also be relied upon by any lender making a loan to be secured by
the Property.
Tenant represents and certifies as set forth below.
1.     A true and complete copy of the Lease, including, if any, all amendments
and modifications, is attached as Exhibit "A".  There are no side letters or
other arrangements relating to the Premises or the Property.
2.     The Lease has not been assigned, amended, or modified in any way, nor
have the Premises been sublet in whole or in part, except for the following [if
no exceptions are stated, there are
NONE]:___________________________________________________________.
3.     The Lease is presently in full force and effect according to its terms
and is the valid and binding obligation of Tenant.
4.     Neither Tenant nor Landlord is in default under the Lease nor does any
state of facts exist which with the passage of time or the giving of notice, or
both, could constitute a default under the Lease.
5.     The Premises contain ________ rentable square feet.
6.     All conditions under the Lease to be satisfied by Landlord as of the date
of this Agreement (including, without limitation, all work, if any, to be
performed by Landlord in the Premises or at the Property) have been satisfied,
and all contributions, if any, required to be paid by Landlord under the Lease
to date for improvements to the Premises have been paid, except as hereafter
stated [if no exceptions are stated, there are NONE]:_______________________
___________________________________________________________________________________________________________________________________________________________.
7.     Tenant is in possession of the Premises and is fully obligated to pay and
is paying the rent and other charges due under the Lease and is fully obligated
to perform and is performing all other obligations of Tenant under the Lease,
except as hereafter stated [if no exceptions are stated, there are NONE]:
____________________________________________.
8.     The term of the Lease commenced on ____________________ and expires on
_______________________.
9.     The Lease does not provide for any payments (including, without
limitation, rent credits) by Landlord to Tenant which are presently due and
payable, or which are due and payable in the future, except as hereafter stated
[if no such payments or credits are stated, there are
NONE]:___________________________________________________________________.
 
F-1

--------------------------------------------------------------------------------

 
10.     Except as set forth in the Lease, Tenant is not entitled to any
discounting, abatement, or offsetting of rents, except as hereafter stated [if
no discounts, abatements, or offsets are stated, there are
NONE]:_________________________________________________
________________________.
11.     The Premises are in good order and repair, reasonable wear and tear
excepted, and, to the best of Tenant's knowledge, all conditions under the Lease
to be performed by the Landlord have been satisfied.
12.     On this date, to the best of Tenant's knowledge, there are no existing
defenses or off-sets which Tenant has against the enforcement of the Lease by
Landlord, except as hereafter stated [if no exceptions are stated, there are
NONE]: _________________________ ______________________________________.
13.     The base rent being paid under the Lease is $__________ per month
($__________ per annum).  Additional rent for operating expenses or common area
maintenance charges payable under the Lease is currently $___________ per month.
14.     All reconciliations of additional rent payments for operating expenses
or common area maintenance charges payable under the Lease for all calendar
years preceding the current calendar year have been made by Landlord and all
payments owed to Tenant on account of such reconciliations have been made to
Tenant.
15.     Except as hereafter stated, no rent has been paid more than one month in
advance of the due date and no security has been deposited with the Landlord [if
no advance rents or security deposits are stated, there are
NONE]:________________________________________
_____________________________________________________________________________.
16.     Tenant shall not make any prepayment of rent under the Lease more than
one month in advance of the date when due.
17.     Except as hereafter stated, the Tenant has no options to extend the
Lease, to lease additional space at the Property, or to purchase any part of the
Property, and the Tenant has no right of refusal as to leasing additional space
or as to purchasing any part of the Property [if no options or rights of refusal
are stated, there are NONE]:
_____________________________________________________________________________________________________________.
18.     Tenant has the right to use a total of _____ parking spaces at the
Property of which total ______ are assigned spaces and ______ are unassigned
spaces.
19.     There are no actions, whether voluntary or otherwise, pending or
threatened against the Tenant under the bankruptcy or insolvency laws of the
United States or any similar state laws.
20.     This Agreement shall inure to the benefit of Buyer, its successors and
assigns (including, without limitation, a purchaser at or after foreclosure),
and any lender making a loan to  be secured by the Property and shall be binding
upon Tenant and Tenant's successors and permitted assigns.
21.     Upon request, Tenant shall also execute an estoppel certificate and
subordination agreement acceptable to any lender making a loan to be secured by
the Property.
DATED and executed (as an instrument under seal) as of _____________, 201__.


TENANT:


_______________________________________




By:______________________________________
Name:___________________________________
Its:______________________________________
 
 
F-2

--------------------------------------------------------------------------------


 


Sworn to, subscribed, and acknowledged before me this _______ day of
____________, 201__, by ____________________________, who is personally known to
me or who has produced ___________________________________ as identification.


OFFICIAL NOTARIAL SEAL:
___________________________________


___________________________________
(Type, print, or stamp name)
Notary Public


Commission No. ____________________


My Commission Expires:












F-3

--------------------------------------------------------------------------------